 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnterpriseAssociationofSteam,HotWater,Hydraulic,Sprinkler,PneumaticTube,IceMachine and General Pipefittersof New York andVicinity,Local Union No. 638 of theUnited As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industryof the UnitedStates and CanadaandConsolidatedEdison Com-panyof New York, Inc. Case 2-CC-1135June 17, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND JENKINSOn January 22, 1970, Trial Examiner BenjaminA. Theeman issued his Decision in the above-enti-tled proceeding, finding that the Respondent Unionhad engaged in and was engaging in certain unfairlabor practices, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent Union filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-'We hereby correct the following inadvertent errorin theTrial Ex-aminer's Decision- the beginning of fn 14 should read as follows "Feetestified.."rather than"Daly testified"YWe agreewith the TrialExaminer's conclusion that,at the time of theRespondent'sAugust 1969 activities, Courter wasa neutral because "therewas no legal methodby which Courter could complywith the union's de-mandsto fabricatethe pipe " In this connection,in additionto the otherfactors cited by the TrialExaminer,we note that Courier's original ar-rangementswith Hydronic and ConsolidatedEdison,which resulted inCourier's relinquishingcontrol over the work,were made with the expressconsent-on two occasions-of Daly,Respondent's business agentCourter had no way offoretelling that Respondent would thereafter changeitsmind,and acted in reliance on Daly's original assurancesmended Order of the Trial Examiner and herebyorders that the Respondent Union, Enterprise As-sociation of Steam, Hot Water, Hydraulic, Sprin-kler,Pneumatic Tube, Ice Machine and GeneralPipefitters of New York and Vicinity, Local UnionNo. 638 of the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner: Thecomplaint' alleges in substance that the EnterpriseAssociation of Steam, Hot Water, Hydraulic, Sprin-kler,Pneumatic Tube, Ice Machine and GeneralPipefitters of New York City and Vicinity, LocalUnion No. 638 of the United Association of Jour-neymen and Apprentices of the Plumbing andPipefitters Industry of theUnited States andCanada (Respondent or Union), induced or en-couraged employees of Courter & Company, Inc.(Courter), to refuse to unload and install at the74th Street powerhouse jobsite, New York City, ofthe Consolidated Edison Company of New York,Inc.(ConEd),certainprefabricatedpipespurchased by Con Ed from Hydronic Fabrications,Inc. (Hydronic), delivered by Hydronic to Con Edat the 74th Street jobsite, with the object (a) toforce or require Courter and Con Ed to cease (1)using or otherwise dealing in the products ofHydronics and (2) doing business with Hydronic,and (b) to force or require Con Ed and Courter tocease doing business with each other, all in viola-tion of Section 8(b)(4)(i) and (ii)(B)2 and Section2(6) and (7) of the National Labor Relations Act,as amended, 29 U.S.C., Sec. 151,et seq.(the Act).'The charge was filed August 8, 1969,by Consolidated Edison Com-pany of New York,Inc Complaint issued September 3, 19692The pertinent part of this section is8(b) It shall be an unfair labor practice for a labor organization or itsagents-(4)(1) to engage in,or toinduce or encourage any individual employedby anyperson engaged in commerce or in an industry affecting com-merce to engage in, a strike or a refusal in the course of his employ-ment,to use, manufacture, process, transport,or otherwise handle orwork on any goods, articles,materials, or commodities or to performany services, or (ii) to threaten, coerce,or restrain any person engagedin commerce or in an industry affecting commerce,wherean ob-ject thereof is.M(B) forcing or requiring any person to cease using,selling, handling,transporting, or otherwise dealing in the products of any otherproducer,processor,or manufacturer,or to cease doing business withany other person183 NLRB No. 61 LOCAL UNIONNO. 638,PLUMBERSThe Respondent denied the commission of the un-fair labor practices.Pursuant to notice, a hearing was held before meinNew York City on November 12, 1969. TheGeneral Counsel, the Charging Party, and theRespondent appeared by counsel. The parites weregivenfullopportunity to participate, adduceevidence, and examine and cross-examine wit-nesses.Oral argument was had. No briefs werefiled.'Upon the entire record in the case and from myobservation of the witnesses, I make the following:517representative of its annual operations, Hydronicfabricated, sold, and distributed pipe and otherproducts valued in excess of $50,000, of which pipeand other products valued in excess of $50,000were shipped from said place of business in in-terstate commerce directly to States of the UnitedStates other than New York.Con Ed, Courter, and Hydronic are employersand persons engaged in commerce and in an indus-try affecting commerce within the meaning of Sec-tions 2(6) and (7) and 8(b)(4) of the Act.II.THE LABORORGANIZATIONFINDINGS OF FACT1.THE EMPLOYERSCourter, a New York corporation, has main-tained an office and place of business at 317 West13th Street, in the city and State of New York, andat various jobsites in the State of New York, includ-ing the 74th Street jobsite, where it is, and hasbeen, a mechanical contractor in the constructionindustry, engaged in the installation of power pipingand related systems.During 1969, a periodrepresentative of its annual operation generally,Courter, in the course and conduct of its business,contracted with Con Ed to perform work valued inexcess of $50,000 at the 74th Street jobsite.Con Ed, a New York corporation, has main-tained an office and place of business at 4 IrvingPlace in the city and State of New York, and vari-ous other places of business in the State of NewYork, including a powerhouse at 506 East 74thStreet,New York City (the 74th Street jobsite),where it is engaged in the production, sale, and dis-tribution of electricity and steam. During 1969, aperiod representative of its annual operations, ConEd, in the course and conduct of its business,purchased and caused to be transported anddelivered to its 74th Street powerhouse oil andother goods and materials valued in excess of$50,000 of which such oil and other goods andmaterialsvalued in excess of $50,000 were trans-ported and delivered to its 74th Street jobsite in in-terstatecommercedirectly from States of theUnited States other than New York, and in foreigncommerce directly from foreign countries.Hydronic, a New York corporation, has main-tained anoffice and place of business at 3375Royal Avenue in Oceanside, New York, where it isengaged inthe fabrication, sale, and distribution ofpipe and related products. During 1969, a periodThe Unionisa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues herein are adequately set forth in theStatementof the Case.B.Con Ed and Courter Contract for Construc-tionWork at the 74th Street Powerhouse JobsiteEarly in 1969' Con Ed started to modify itspowerhouse at 74th Street in New York City. InMarch, Con Ed entered into a contract withCourter that the latter install a water treatmentsystem and make certain alterations in the steamsystem as part of the modification.' The Courtercontract required Courter to install and erect pip-ing.The contract did not require the pipe to befabricated by Courter, nor did it specify a companythatwas to fabricate the pipe.' The contractshowed that December 15 was the date themodifiedplantwas to start operating andNovember 1 as the date by which Courter was tocomplete its work.When Courter contracted with Con Ed it was al-ready busy with another construction job whichwould prevent Courter from fabricating pipe forCon Ed either at its plant or at the 74th Streetjobsite. In effect, Courter knew that if it were tofabricate the pipe for the Con Ed job, it would notbe able to meet the November 1 date. This condi-tionwas also known to Con Ed and the Union.Daly, business agent for the Union, gave assurancesto Con Ed prior to the time of the execution of theCourter contract' that Courter could install pipe atthe 74th Street jobsite that was not fabricated byCourter but fabricated by another company.'Motion by counsel for the Charging Party dated December 12,1969, tocorrect the transcript isgranted.All dateshereinare 1969'Con Ed's purpose was toincreasethe output of its plant from350,000pounds per hourto 1,150,000pounds per hour to meet the increased steamdemands in upper Manhattan.By doingthis, Con Ed wouldeliminate theoperation of its 60th Street station which,if operated,wouldbe in violationof the pollution lawse In lieuof placing the contract in evidence the parties stipulatedIn its original specifications under a contract between Courter andCompany and Consolidated Edison Company, Courter was required toinstall and erect piping There is no i equirement that such pipe befabricated either by Courter and Company or by anyone else.No issue is raised in this proceeding regarding the effect on the partiesof this and other Daly assurances mentioned in this proceeding 519DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The Union ContractEmployees of Courter were members of theUnion. Courter was a member of the MechanicalContractors Association of New York, Inc. (MCA).The Association and the Union had entered into alabor agreement terminating June 30, 1969, con-taining rule V8 and rule X referring to the fabrica-tion of pipe before installation. Rule X stated inpart:9Acetylene, electric or other forms of cutting orwelding shall be done either in the shop or onthe job of the direct employer at the option ofthe employer.In this instance Courter was a "direct employer"within the meaning of rule X. Rule X was con-tinued in effect after the termination of the MCAcontract.Con Ed, Courter, and Hydronic at alltimes herein were aware of the existence of rule Xand its effect on pipe that was to be installed in the74th Street jobsite.-D. Courser Contracts With HydronicTo Prefabricate PipeInMarch, after receiving the Con Ed contract,Courter entered into a contract with Hydronicproviding that the latter fabricate pipe fromsketches submitted to it by Courter and deliver the.assembled pipe to the 74th Street jobsite.10Prior to the execution of the contract, CourteraskedHydronic for assurances that the Unionwould create no problem. Hydronic received suchassurances from Daly after Hydronic assured Dalyitwould comply with rule V of the labor agreementin fabricating the pipe. Hydronic advised Courter ofthis fact and the contract was concluded betweenthem." Between the months of April and JuneHydronic delivered to Courter at the 74th Streetjobsite 160 pipe assemblies (about 10 to 12truckloads).These assemblies were unloaded byemployees of Courter and installed by them in theplant.'E.Daly,BusinessAgent of the Union, AdvisesCourser They Have Breached Rule XIn June and July three conversations occurredbetween Daly and Fee, a steamfitter's superinten-' In effect ruleV required that the fabrication of pipe "must be per-formed by journeymen steamfitters or apprentices working in units of two,one of whom must be a steamfitter "Rule X has been in existence more than20 years°The Union represented the employees of Hydronic also" There isno issuewith regard to the Hydronic/Courter contract" Usually pipe was installed the same day it was delivered In no eventwas pipe installed more than a week later13The "Sheridan decision" dated June 24 was so designated becauseSheridan was the arbitrator who wrote it The decision pointed out thatfrequently during the pendency of the agreement containing rule X a busi-ness agent of the Union gave permission to a direct employer to install pipethat had been fabricated by another company The decision held that thedent employed at the 74th Street jobsite byCourter. Fee was a member of the Union.In the first conversation in the latter part of June,Daly and Fee discussed the fact that the laboragreement was nearing its termaintion date and thatthere were rumors the men were dissatisfied withthe way in which the pipe fabrication was beinghandled. Daly then advised Fee that under the cir-cumstances and in view of the Sheridan decision13"he would have to bring Courter and Company upon charges" for violation of rule X.In the second conversation, a little later in June,Daly again advised Fee that Courter would bebrought up on charges; that this would be donethough it meant retracting the assurance that he,Daly, had earlier given Con Ed that there would beno problem because of fabrication by Hydronic."In the third conversation, the early part of July,Daly confirmed to Fee that he had decided to bringCourter up on charges. isBetween the time of the second and third conver-sations, the Union held a meeting at which themembership discussed and decided not to amendrule X.F.Con Ed Modifies the Courter Contract andContracts With HydronicBecause of the issuance of the Sheridan decisionand the vote of the Union to maintain rule Xunchanged, Con Ed considered the job schedule at74th Street to be in jeopardy and notified Courteraccordingly. Then, by letter dated July 15, Con Edunilaterallymodified the Courter contract to pro-vide in effect that Con Ed would supply the pipe forCourter to install.16 Con Ed also advised Courterthat a downward revision in price was expected.Courter was given no choice with regard to theamendment. Subsequently, Con Ed entered into acontract with Hydronic providing that Hydronicfurnish pipe to Con Ed for installation by others.The contract designated no company to do the in-stallation.G. Hydronic Delivers Pipe; the Union Prevents itFrom Being Unloaded and InstalledDuring thefirstweek in August,Fee told Dalythat Con Ed was going to deliver pipe to the jobsite.union business agent had no authorityunilaterally to amend rule X and thatthe direct employer byinstalling suchpipe was liable for breach of theagreement Mentionof the contents of the Sherifan decision is no indica-tion that the Trial Examiner agrees with its holdings14Daly testifiedhe had promised the Con Edison Company that there wouldn't beany problem relative to the fabrication because they insisted that theCon Edison Company had to have this plant for December 15 opera-tion and that he understood their problem as well as our problem andhe assuredthem therewouldn't be any problem relative to fabrication15Charges were filed by the Union by letter dated July 1, 1969'6No issue is raised in this proceeding as to the effect of Con Ed'samendment or its action in so doing LOCAL UNION NO.638, PLUMBERSDaly responded that he would have to inform theemployees of Courter that they could not install thepipe if and when it came to the job.On August 7, a truckload of fabricated pipe ar-rived at the jobsite from Hydronic for delivery toCon Ed. The parties admit that it was the obligationof the employees of Courter to unload the pipe.The shop steward of the Union acting on instruc-tions from Daly told the men not to unload thetruck. The truck was not unloaded and left.On August 12 another truckload of pipe wasdelivered. At that time the shop steward was underunion instructionsto unload the pipe but not to in-stall it until further word. The pipe was unloadedbut was not installed until about 2 weeks later.17Analysis and ConclusionsUnder the terms of the Con Ed/Courter contractas amended by Con Ed, the possibility that Courtermightdo the work of the fabrication of pipe waseliminated. Thus, there was no "cutting or welding"of pipe to be done by Courter in its shop or on thejob that would make rule X applicable to that con-tract. This result was Con Ed s objective. The con-tractrequirementthatCourter installpipefurnished by Con Ed remained in force. Except forthe action of the Union there is nothing in therecord to show that Courter's employees wereprevented from installing the pipe. It follows thenthat the Union's action to prevent the unloadingand installation of the fabricated pipe on August 7,and the installation of the pipe on August 12, couldnot have been taken to preserve or enforce itsrights under rule X as that rule affected the ConEd/Courter contract, or to demand that Courtercarry out its terms under the MCA agreement.The record does not support Respondent's con-tention that Con Ed's amendment was the result ofthe collusive or conspiratorial action of Con Ed,Hydronic, and Courter. The record details the ac-tion taken by Con Ed that resulted in the Julyamendment of the Courter contract. Such actionwas no more than to advise Courter that theamendment would happen. There is no evidencethat (a) Con Ed consulted Courter in any way be-fore the amendment occurred; (b) Courter hadanything to do with the award of the contract toHydronic; or (c) Con Ed and Courter acted in anycollusivemanner to bring about either the amend-ment, or the award to Hydronic. There is noquestion that Con Ed knew that the pipe already in-stalled had been fabricated by Hydronic from plansand specifications given to Hydronic by Courter.But it is considered reasonable that under these cir-cumstances Con Ed with its operation date in17Daly testified he did not stopthe installationof the pipeWhether hepersonally gave the orders or not is immaterial The shop steward testifiedhe was acting under unioninstructions18This conclusion is in no way altered by the fact that Con Ed, Courter,and the Union knew in March that Courter wouldbe unable inthe futureto fabricatethe pipe either at its plantor on the job519jeopardy should request Hydronic to continue thefabrication of the pipe for delivery to Con Ed. Ac-cordingly, it is concluded from the record as awhole that Con Ed, Courter, and Hydronic did notact collusively or conspiratorially in amending theCourter contract and granting the new contract toHydronic.18Courter was a direct or primary employer ofmembers of the Union but (and what follows is thekey to this decision) under the amended contract itwas not a direct or primary employer of such em-ployees for the purpose of fabricating pipe. Underthe amended Con Ed/Courter contract, the Union'sdemands were directed to no provision that Courterwas obligated to perform or responsible to accom-plish.Thus under the terms of the amended con-tract, there was no legal method bjy which Courtercouldcomplywith the Union s demands tofabricate the pipe.The foregoing makes it obvious that the object oftheUnion's action was directed at the contractbetween Con Ed and Hydronic. The record clearlyshows that the actions taken by the shop steward onAugust 7 and August 12 were pursuant to theUnion's instructions and resulted from the fact thatthe pipe was fabricated by Hydronic and not byCourter. The record shows further the Union's ac-tions induced and encouraged Courter's employeeson those days to refuse to handle and to install thepipe delivered by Hydronic to the 74th Streetjobsite. It follows that an object of the Union's con-duct was to compel (a) Con Ed and Courter toceaseusingand handling pipe fabricated byHydronic, or any other employer than Courter and(b) Con Ed and Courter to cease doing businesswith Hydronic or with each other. Such conduct isproscribed by the Act and constitutes a violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.InEnterprise Association, etc. (Consolidated Edis-on Company of New York, Inc.),124 NLRB 521,the Union, Courter, and Con Ed were parties to aproceeding before the Board involving an actionarising out of the effect of rule X that was almoston all fours with the action in this case. The Boardfound that the Union had violated the then Section8(b)(4)(A) of the Act.19 The Board's Order wasenforced in 1961 by the Second Circuit inN.L.R.B.v.EnterpriseAssociationof Steam, etc. (Con-solidated Edison Co.),285 F.2d 642.Indealingwithsimilarsituationswhereprefabricated material has been delivered to con-structionsites,the Board has developed what itdesignates as the right-to-control test for establish-ing neutralemployers and to distinguish betweenprimary and secondary employers. This test hasisNow Section 8(b)(4)(B) under the 1959 amendment of the Act withno significant changes in text 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived court approval" and was recently used bytheBoard in finding a violation of Section8(b)(4)(B) inLocal 636, etc. (Mechanical Contrac-tors Association of Detroit, Inc.),177 NLRB 189.21In that case the Board said:In deciding that Page was not the primaryemployer, we have used the "right to control"test.7 This is the most readily available analyti-cal tool in deciding the primary-secondarydichotomy and conforms, we believe, with theCongressional intent in proscribing secondaryboycotts. It has received the approval of anumber of Courts of Appeals.8 As explained byJudge Prettyman:'The basic criterion is, as the statute(Section 8(b)(4)) specifically provides,the object, or objects, of the union action.So the problem is: What was the object?The Board has held several times that, if aunion demands that a contractor dosomething he is powerless to do except byceasingto do business with somebody notinvolved in the dispute, it is manifest thatan object of the union is to induce thiscessation of business. The courts to whichthis problem has come have agreed withthe holdings.' Idem[as footnote6 Pipe Fitters Local No 120 (Mechanical Con-tractors'Associationof Cleveland, Inc ), 168 NLRB 991, Local 5,Plumbers (Arthur Vennert Company),137 NLRB 828, enfd 321 F 2d366 (C A D C ), cert denied 375 U S 921,International Longshore-men's Association(Board of Harbor Commissioners),137 NLRB 1178,1182,enfd 331F2d712,717(CA 3)]"NationalWoodwork Manufacturers Association v N L R B , 354F 2d 594 (C A7), Ohio Valley Carpenters District Council, U.B of CvNLRB,339 F 2d 142 (C A6),N L R.B vInternationalLongshoremen's Association,331 F 2d 712 (C A 3), Local 5,Plumbers(Arthur Venneri Company) v NLRB , 321F 2d 366 (C A D C ),N L R B v EnterpriseAssociation,285 F 2d 642 (C A 2)°Ohio Valley CarpentersDistrictCouncil, U.B of C v N.L R.B,339F.2d 142, 145 (C A 6).We think this is rational and properreasoning.It is concluded that the facts in this case aregoverned by the above decisions.CONCLUSIONS OF LAW1.Enterprise Association of Steam, Hot Water,Hydraulic, Sprinkler, Pneumatic Tube, Ice Machineand General Pipefitters of New York and Vicinity,Local Union No. 638 of the United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industryof the United States andCanada, is a labor organization within the meaningof Section 2(5) of the Act.2.Consolidated Edison Company of New York,Inc.,Courter& Company, Inc., and HydronicFabrications, Inc., are employers engaged in com-merce or industries affecting commerce within themeaning of Sections 2(6) and (7) and 8(b)(4) ofthe Act.3.On August 7 and 12, 1969, Respondent vio-lated Sections 8(b)(4)(i) and (ii)(B) of the Act byengaging in certain conduct found in section III.4.The said unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning ofthe Act.THE REMEDYHaving found that the Union has engaged in un-fair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act, the customarycease-and-desist order and the usual affirmative re-lief ordered in cases of this nature, including post-ing of notices, is recommended.Respondent, as shown above, has previously en-gaged in thesametype of behavior which the Boardhas found violative of Section 8(b)(4)(B) of theAct. This fact did not deter the Union from repeat-ing the illegal behavior. Under such circumstances,a broad order is recommended.22Upon the basis of the foregoing findings of factand conclusions of law and upon the entire record,and pursuant to Section 10(c) of the Act, the fol-lowing is hereby made and issued:RECOMMENDED ORDEREnterpriseAssociation of Steam, Hot Water,Hydraulic, Sprinkler, Pneumatic Tube, Ice Machineand General Pipefitters of New York and Vicinity,Local Union No. 638 of the United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of theUnited States andCanada, its officers, agents, and representatives,shall:1.Cease and desist from inducing or encourag-ing the employees of Courter & Company, Inc., orof any other employer or person, to engage in astrike or refusal in the course of their employmentto use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materi-als, or commodities or to perform any services fortheiremployers;orcoercingand restrainingCourter & Company, Inc., or any other employeror person where an object thereof is (1) to force orrequire Courter & Company, Inc., or any other em-ployerorperson to cease purchasing, using,handling, transporting, or otherwise working onpipe fabricated by Hydronic_7abrications, Inc., or2° See fn 8 intext quoted below21See alsoLocal No 742, etc (J L SimmonsCompany, Inc ), 178 NLRB351" CfLocal No636,United Association of Journeymen (Detroit EdisonCompany andWestinghouseElectric Corporation),123 NLRB 225 LOCAL UNIONNO. 638,PLUMBERSany other employer or person on behalf of Con-solidated Edison Company of New York, Inc., orany other employer or person, (2) to force orrequireConsolidatedEdison Company of NewYork, Inc., and Courter & Company, Inc., to ceasedoing business with each other or with HydronicFabrications, Inc.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Notify the members of Enterprise Associa-tion of Steam, Hot Water, Hydraulic, Sprinkler,Pneumatic Tube, Ice Machine and General Pipefit-ters of New York and Vicinity, Local Union No.638 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada that Respon-dent has no objection to the installation of or other-wise handling piping at any project of ConsolidatedEdison Company of New York, Inc., that has beenprefabricated by any employer for and on behalf ofConsolidated Edison Company of New York, Inc.(b)Notify the members of Enterprise Associa-tion of Steam, Hot Water, Hydraulic, Sprinkler,Pneumatic Tube, Ice Machine and General Pipefit-ters of New York and Vicinity, Local Union No.638 of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada that any previ-ous instructions, requests,orappealswhichRespondents havemade against installingor other-wise handling pipe at projects of Consolidated Edis-on Company of New York, Inc., fabricated for oron behalf of Consolidatedas setforth in (a) abovehave been withdrawn.(c) Post at the offices of Enterprise Associationof Steam, Hot Water, Hydraulic, Sprinkler, Pneu-matic Tube, Ice Machine and General Pipefitters ofNew York and Vicinity, Local Union No. 638 oftheUnited Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industryof the United States and Canada, copies of the at-tached notice marked "Appendix. "23 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 2, after being duly signed by officalrepresentatives of the Union, shall be posted im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuousplaces, including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d)Deliver to the Regional Director for Region2 signed copies of said notice in sufficient numberfor posting by Courter & Company, Inc., by othermembers of Mechanical Contractors Association ofNew York, Inc., and by Hydronic Fabrications,Inc., and they being willing, at all locations wherenoticestotheirrespectiveemployeesarecustomarily posted.(e)Notify theRegionalDirector for Region 2, in521writing, within20 days from the date of the receiptof thisDecision,what steps the Respondent hastaken to comply herewith.24Pa In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, as providedin Section 102 48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaivedfor all purposesIn the eventthat the Board'sOrderis enforced by a Judgmentof a United States Courtof Appeals, the wordsin the notice reading "Postedby Order of the Na-tional Labor Relations Board" shallbe changed to read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "$' In the event that this RecommendedOrder is adopted by the Board,this provision shall bemodified to read "Notifysaid RegionalDirector, inwriting,within 10days fromthe date ofthis Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter atrial in which all sides had the opporutni-ty to present their evidence it has been found thatwe violated the law by committing unfair laborpractices.Accordingly we post this notice and wewill keep the promises that we make in this notice.WE WILL NOT (a) induce or encourage theemployees of Courter&Company,Inc., or ofany other employer or person to engage in astrike or concerted refusal in the course oftheiremployment to use,manufacture,process,transport,or otherwise handle or workon any goods,articles,materials,or commodi-ties, or to perform any services for their em-ployers or(b) coerce and restrainCourter &Company,Inc., or any other employer or per-son, where an object thereof in either instanceis (1) to force or requireCourter & Company,Inc., or any other employer or person to ceasepurchasing, using,handling, transporting, orotherwiseworking on pipe fabricated byHydronic Fabrications,Inc., or any other em-ployer or person on behalf of ConsolidatedEdison Company ofNew York,Inc., or anyother employer,or (2) to force or require Con-solidated Edision Company of New York, Inc.,and Courter&Company, Inc., to cease doingbusinesswith each other or with HydronicFabrications, Inc.WE WILL and do hereby cancel and withdrawany orders and instructions given to our mem-bers and any other individuals not to installwork upon or otherwise handle pipe at projectsofConsolidatedEdisonCompany of NewYork,Inc., which pipe was fabricated for or onbehalf of Consolidated as set forth in thepreceding paragraph. 522DECISIONSOF NATIONALI ABOR RELATIONS BOARDWE WILL, and do hereby, notifyour mem-bers,and other individuals employed byCourter & Company, Inc., that we have no ob-jection to theirinstalling,working upon, orotherwise handling pipe at projects of Con-solidated Edison Company of New York, Inc.,which pipe was fabricated for or on behalf ofConsolidated as set forthin the secondpreced-ing paragraph.PLUMBING ANDPIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA(Labor Organization)DatedBy(Representative) (Title)ENTERPRISEASSOCIATIONOF STEAM, HOT WATER,HYDRAULIC,SPRINKLER,PNEUMATIC TUBE, ICEMACHINE AND GENERALPIPEFITTERS OF NEWYORK AND VICINITY,LOCAL UNION No. 638OF THE UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEThis is an official notice and must not be defacedjy anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 36th Floor Federal Building, 26FederalPlaza,New York, New York 10007,Telephone 212-264-0300